DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicants’ amendments and arguments filed 11/14/21 are acknowledged.
Any objection or rejection set forth in the 8/19/21 office action is withdrawn based on the amendments.
The terminal disclaimer filed on 11/14/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8980844, U.S. Patent No. 8974805 and U.S. Patent No. 10,821,065 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The previous double patenting rejections are withdrawn based on the terminal disclaimer.
Previously, Group 2 was elected.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/17/21.
	Claims 7-8 and 10-12 have been canceled.
	Claims 5-6 and 9 are being examined.

Priority

The art cited in the 102 rejection is proper prior art whether or not the foreign application (which is not translated) fully supports the instant claims.

Claim Rejections - 35 USC § 102
Claims 5-6 and 9 were rejected under 102 based on the references cited below in the previous office action. The rejection is maintained and/or updated (due to amendment to claim 9).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (NPL cite 1 of IDS 5/12/21; ‘Kim’) as evidenced by Harder et al. (NPL cite 3 of IDS 12/21/19; ‘Harder’).
Kim teach that a peptide consisting of C-terminal 15 amino acids of human beta-defensin-3 inhibits A. acetinomycetemcomitans lipopolysaccharide induced osteoclast differentiation and bone resportion (title of D051). Kim teach that the peptide (HBD3-C15) is 
Kim teach a peptide consisting of C-terminal 15 amino acids of human beta-defensin-3 (title) but does not recite the actual sequence. 
Harder is cited as a universal fact (see MPEP 2131.01 III) to show the sequence taught by Kim. Harder teach the human beta-defensin-3 sequence (figure 2) and from such figure the C-terminal 15 amino acids are instant SEQ ID NO: 7.
In relation to the peptide recited in claims 5 and 9, Kim teach a peptide consisting of C-terminal 15 amino acids of human beta-defensin-3 (title) which is instant SEQ ID NO: 7 (as evidence by Harder).
In relation to the subjects/patients of claims 5-6, Kim teach that bone loss was attenuated by HBD3-C15 in a mouse (abstract D051). Instant claim 5 recites prevention and as such does not require any subject to have a disease (compare definition on page 12 section 53 of the instant specification). Further, a mouse has bones and teeth and thus is susceptible to ailments as in claim 6 such as periodontal disease.
In relation to claim 9, Kim teach that a peptide consisting of C-terminal 15 amino acids of human beta-defensin-3 inhibits A. acetinomycetemcomitans lipopolysaccharide induced osteoclast differentiation and bone resportion (title). Kim teach that bone loss was attenuated by HBD3-C15 in a mouse (abstract D051)

Response to Arguments - 102
Applicant's arguments filed 11/14/21 have been fully considered but they are not persuasive with respect to the rejection set forth above.

Although applicants argue that there are various salivary glands and Kim fails to disclose any sequence, the instant claims do not require administration to salivary glands. With respect to the sequence, Kim specifically and uniquely identifies the peptide – “peptide consisting of HBD3 15 C-terminal amino acids (HBD3-C15)”. Harder is cited as a universal fact (see MPEP 2131.01 III) to show the sequence taught by Kim. Harder teach the human beta-defensin-3 sequence (figure 2) and from such figure the C-terminal 15 amino acids are instant SEQ ID NO: 7.
Although applicants argue about figure 1 of Harder and language used in Harder, figure 2 of Harder is what relied upon and figure 2 clearly sets forth the sequence of HBD3.
Although applicants argue that Kim does not teach the salivary gland, the instant claims do not require administration to salivary glands. With respect to the sequence, Kim specifically and uniquely identifies the peptide – “peptide consisting of HBD3 15 C-terminal amino acids (HBD3-C15)”. Harder is cited as a universal fact (see MPEP 2131.01 III) to show the sequence taught by Kim. Harder teach the human beta-defensin-3 sequence (figure 2) and from such figure the C-terminal 15 amino acids are instant SEQ ID NO: 7.

Although applicants argue that Harder does not teach specific uses, Harder is used as an evidentiary reference. In the instant case, Kim teach the patient populations as discussed above.
Applicants state “Harder’s hBD-3 is…. The HBD3 of SEQ ID NO:7 of the present invention is ….’. Such statement by applicants supports the instant rejection since the last 15 residues of hBD-3 are the same as instant SEQ ID NO:7. Thus “peptide consisting of HBD3 15 C-terminal amino acids (HBD3-C15)” must be equivalent to instant SEQ ID NO: 7. Kim specifically and uniquely identifies the peptide – “peptide consisting of HBD3 15 C-terminal amino acids (HBD3-C15)”. Harder is cited as a universal fact (see MPEP 2131.01 III) to show the sequence taught by Kim. Harder teach the human beta-defensin-3 sequence (figure 2) and from such figure the C-terminal 15 amino acids are instant SEQ ID NO: 7. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658